SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) {X}ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 OR {}TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16668 A.Full title of the plan and the address of the plan: WSFS Financial Corporation 401(k) Savings and Retirement Plan 500 Delaware Avenue Wilmington, DE19801 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WSFS Financial Corporation 500 Delaware Avenue Wilmington, DE19801 REQUIRED INFORMATION The audited financial statements required are included herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. WSFS Financial Corporation 401(k) Savings and Retirement Plan DATE:June 28, 2010 By: /s/ Peggy H. Eddens Peggy H. Eddens Plan Administrator WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Financial Statements and Supplemental Schedule December 31, 2009 and 2008 (With Report of Independent Registered Public Accounting Firm Thereon) WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits, December 31, 2009 and 2008 2 Statements of Changes in Net Assets Available for Benefits, Years ended December 31, 2009 and 2008 3 Notes to Financial Statements 4 Schedule 1Schedule H, Line 4i – Schedule of Assets (Held at End of Year), December 31, 2009 13 Report of Independent Registered Public Accounting Firm To Participants and Administrator of the WSFS Financial Corporation 401(k) Savings and Retirement Plan: We have audited the accompanying statements of net assets available for benefits of the WSFS Financial Corporation 401(k) Savings and Retirement Plan (the “Plan”) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (Held at End of Year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Philadelphia, Pennsylvania June 28, 2010 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets: Investments, at fair value (note 3) $ $ Loans to Participants 613,796 Total investments and loans 36,747,107 36,590,815 Receivables: Contributions — 125,639 Total receivables — 125,639 Net assets available for plan benefits before adjustment 36,747,107 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 101,484 394,534 Net assets available for benefits $ $ See accompanying notes to financial statements. 2 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 Investment (Loss) Income Net (depreciation) in fair value of investments (Note 5) $ ) $ ) Interest and dividends 43,329 57,722 Net Investment (Loss) ) ) Contributions: Employer 1,388,238 1,791,059 Participants 1,987,177 1,991,608 Total Contributions 3,375,415 3,782,667 Deductions: Benefits paid 1,183,026 2,274,311 Administrative expenses 15,126 4,200 Total Deductions 1,198,152 2,278,511 Net (Decrease) in Net Assets Available for Benefits ) ) Net assets available for benefits: Beginning of year 37,110,988 43,980,640 End of year $ $ See accompanying notes to financial statements. 3 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 Description of Plan The purpose of the WSFS Financial Corporation 401(k) Savings and Retirement Plan (the Plan) is to encourage and assist employees (Associates) in following a systematic savings program suited to their individual long-term financial objectives. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The following description of the Plan provides only general information. Participants should refer to the plan agreement or the summary plan description for a more complete description of the Plan’s provisions. (a) Eligibility All full- and part-time regular (nontemporary) status Associates of WSFS Financial Corporation or its subsidiaries (the Employers) who have completed six months of service as of July 1, 2004 or who will complete six months of service on or after July 1, 2004 and have attained age 21 years or older are eligible to participate following the completion of six months of continuous employment. Peak time Associates, interns, temporary employees, leased employees, or nonresident aliens are not eligible to participate in the Plan, except as may otherwise be required to preserve the qualified status of the Plan. (b) Contributions Participants may authorize the Employers to make payroll deductions under the Plan from 0% to 70% of their total compensation, not to exceed $16,500 in 2009. In addition, those participants, who are over age 50 or turning age 50 on or before December 31, 2009, are eligible for an additional catch-up contribution of $5,500 in 2009. The percentage contribution may be increased, decreased, revoked, or resumed at any time during the year. Such changes are effective as of the next pay period. Contributions made by participants are credited to their individual accounts and are made on a pretax basis assuming applicable regulations set forth in the Internal Revenue Code are satisfied. All contributions made by the Employers on participants’ behalf are also on a pretax basis. The Employers’ contributions comprise the following: Company Matching Contribution – The Plan includes an employer matching contribution program such that the Employers match 100% of the Associate’s contribution up to 5% of total compensation. The matching contribution is made in cash and participants are able to direct the investment of the contribution.If they choose not to, the contribution will be invested in the default option which is 100% Reed, Conner & Birdwell, Inc. balanced fund.Participants can make changes to their investment elections at any time. Employer Base Profit Sharing Contribution – The Plan includes a profit sharing program. The contribution for each eligible participant is calculated as a fixed percentage of the participant’s total compensation.Participants can direct the investment of the profit sharing contribution prior to when it is given. If they choose not to, the contribution will be invested in the default option, which is 100% Reed, Conner & Birdwell, Inc. balanced fund.Participants can make changes to their investment elections at any time.The two types of profit sharing contributions are as follows: 4 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 · Base Contribution – Participants shall be entitled to a base contribution in each calendar quarter in which the Board approves such contributions, based upon the Employers’ performance. It is calculated based on a fixed percentage of eligible compensation. · Supplemental Contribution – A participant shall be entitled to a supplemental contribution at the end of each plan year in which the Board approves such contributions, based upon the Employers’ performance. (c) Participants’ Accounts Participants’ accounts are credited for their contributions and the Employers’ contribution made on their behalf. Participants’ accounts are also adjusted by an allocation of the earnings or losses of the Plan fund in which each participant’s account is invested based upon the change in unit share price of all funds and for the money market fund upon the ratio of the account balance to the total of all participants’ account balances in that fund. (d) Vesting All Associate contributions are 100% vested and are not subject to forfeiture for any reason. Employer contributions that are forfeited by participants reduce future Employer contributions. Unallocated forfeitures were $173,308 and $179,076 as of December31, 2009 and 2008, respectively. Forfeitures used to offset Employer contributions amounted to $78,629 and $19,000 for the years ended December31, 2009 and 2008, respectively. The table below shows the vesting schedule for the Plan: Years of service Vested percentages as amended 0-1 20% 2 40 3 60 4 80 5 (e) Withdrawals Participants’ accounts are segregated between pre-January 1, 1988 and post-January 1, 1988 contributions. Associate contributions made subsequent to January 1, 1988 are made on a pretax basis. Withdrawals are subject to tax and, in certain instances, penalty. Effective January1, 1993,the Plan is required to withhold federal income taxes at a flat rate of 20% on the taxable portion of withdrawals that are not directly rolled over into an Individual Retirement Account (IRA) or another qualified retirement plan. This withholding tax does not apply to minimum distributions and annuity payments. Participant interest payments on loans, which are included in interest and dividends, are made on a post-tax basis. 5 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 Under the Plan, participants may request hardship withdrawals of vested contributions (but not income earned on contributions after December 31, 1988), which must be approved by the Associate Benefits Committee and can only be made for one of the following reasons: 1. Purchase of primary residence of the participant; 2. Preservation of primary residence; 3. Certain medical expenses of a participant or the participant’s dependents; and 4. Tuition for the next semester or quarter of postsecondary education of the participant, spouse, or dependents. (f) Loan Provision Under the Plan, participants may obtain loans up to 50% of their vested account balance with a minimum loan of $1,000 and a maximum loan of $50,000. The interest rate on loans is the prime rate plus 1%. Interest paid on the loan is added to the participant’s account balance. Loans are secured by the participant’s interest in the Plan.To be eligible for a loan, Associates must make Associate Savings Contributions of at least 1% of total compensation.Participants may only have one outstanding loan at a time with no option to refinance.Once that loan is paid in full, they are required to wait 30 days before they can reapply for a new loan. (g) Administrative Expenses Expenses relating to the administration of the Plan are generally paid by WSFS Financial Corporation. Costs incurred by the Plan relating to voluntary removal of funds in the form of loan proceeds or withdrawals are paid by the participants. (h) Payment of Benefits Any participant who separates from service for any reason, including disability, but excluding death, shall be entitled to receive their vested interest in their account balance.This distribution can be in a lump-sum payment, rollover to an IRA, or rollover to the qualified plan of a new employer.Upon the death of a participant prior to payment of all retirement benefits, the participant’s vested account balance shall be paid to the participant’s beneficiary in accordance with the plan document. Summary of Significant Accounting Policies (a) Basis of Presentation The accompanying financial statements are prepared on the accrual basis of accounting. (b) Recently Adopted Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements”, codified in Accounting Standards Codification (“ASC”) 820 (“ASC 820”), “Fair Value Measurements and Disclosures”, which defines fair value, establishes guidelines for measuring fair value, and expands disclosures regarding fair value measurements. ASC 820 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements and 6 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 is effective for fiscal years beginning after November 15, 2007. Effective January 1, 2008, the Plan adopted ASC 820 which did not have a material impact on the Statement of Net Assets Available for Benefits or the Statement of Changes in Net Assets Available for Benefits. See note 3 for information and related disclosures regarding fair value measurements. (c) Investment Valuation and Income Recognition Investments are reported at fair value.See note 3 for discussion of fair value measurements. Net appreciation (depreciation) in fair value of investments is reflected in the statements of changes in net assets available for benefits and includes realized gains and losses on investments bought and sold and the change in appreciation (depreciation) from one period to the next. The estimated fair value of the investment in the ABN-AMRO Income Plus Stable Value Fund is adjusted to contract value in the adjustment from fair value to contract value for fully benefit-responsive investment contracts line item as described in paragraph (i) below. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Acquisition costs are included in the cost of investments purchased, and sales are recorded net of selling expenses. (d) Participant Loans Participant loans are recorded at amortized cost, which approximates fair value. (e) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (f) Revenue Recognition and Method of Accounting The Plan records all transactions on an accrual basis. Investment income is recorded as earned. (g) Fund Accounting for Income The Collective Trust Funds, Stable Value Fund, and Common Stock Fund invest interest and dividend income within the fund to purchase additional fund assets rather than distribute the income among investors in the fund. (h) Payment of Benefits Benefits are recorded when paid. (i) Fully Benefit-Responsive Investment Contracts Effective January 1, 2006, the Plan adopted the provisions of ASC 946-210 (formerly FASB Staff Position (“FSP”) AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment 7 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans) with respect to fully benefit-responsive investment contracts held by the ABN-AMRO Income Plus Stable Value Fund (“ABN-AMRO Fund”), which is provided as a core investment option to participants in the Plan. As provided in ASC 946-210, an investment contract is generally permitted to be valued at contract value, rather than fair value, to the extent it is fully benefit-responsive.As also provided for by ASC 946-210, the fully benefit-responsive investment contracts are included at fair value in the investments of the Plan and are adjusted to contract value in the statements of net assets available for Plan benefits. The average market yield of the ABN-AMRO Fund for the year ended December 31, 2009 was 2.85% and the average yield earned by the ABN-AMRO Fund that reflects the actual interest credited to participants for the year ended December 31, 2009 was 2.37%. Fair Value Measurements ASC 820 establishes a framework for measuring fair value, which provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 Inputs to the valuation methodology include: ·Quoted prices for similar assets or liabilities in active markets ·Quoted prices for identical or similar assets or liabilities in inactive markets ·Inputs other than quoted prices that are observable for the asset or liability ·Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. 8 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of observable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2009 and 2008. Collective Investment Fund:Valued at the net asset value (“NAV”) of shares held by the Plan at year end. Common Stock Fund: Valued at the NAV of the shares held by the plan at year end. The NAV is calculated based upon shares of Company stock and cash balances held by the Fund. Stable Value Funds:Stable Value Funds are public investment vehicles valued using the NAV provided by the administrator of the fund.As of December 31, 2009, the Plan invested in the ABN-AMRO Income Plus Stable Value Fund.Per review of the fund’s audited financial statements as of December 31, 2009, substantially all of the fund’s investment valuations used to determine its NAV are Level 2 valuations.Therefore, the Plan’s management classified the valuation of the ABN-AMRO Income Plus Stable Value Fund as Level 2. The Plan has $36,227,792 of investments in alternative investment funds which are reported at fair value. For all of those investments, the Plan has concluded that the net asset value reported by the underlying fund approximates the fair value of the investment. These investments are redeemable with the fund at NAV under the original terms of the partnership agreements and/or subscription agreements and operations of the underlying funds.However, it is possible that these redemption rights may be restricted or eliminated by the funds in the future in accordance with the underlying fund agreements. Due to the nature of the investments held by the funds, changes in market conditions and the economic environment may significantly impact the NAV of the funds and, consequently, the fair value of the Plan interests in the funds.Furthermore, changes to the liquidity provisions of the funds may significantly impact the fair value of the Plan’s interest in the funds. Although a secondary market exists for these investments, it is not active and individual transactions are typically not observable.When transactions occur in this limited secondary market, they may occur at discounts to the reported net asset value.Therefore, if the redemption rights in the funds were restricted or eliminated and the Plan were to sell these investments in the secondary market, it is reasonably possible that a buyer in the secondary market may require a discount to the reported NAV, and the discount could be significant. 9 WSFS FINANCIAL CORPORATION 401(k) SAVINGS AND RETIREMENT PLAN Notes to Financial Statements December 31, 2009 and 2008 The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2009: Fair Value Measurements Using Quoted Significant Prices Other Significant in Active Observable Unobservable Fair Markets Inputs Inputs Value (Level 1) (Level 2) (Level 3) Measurement Collective Investment Funds $
